 



Exhibit 10.44
[Name]
Employee ID Number: [Number]
Grant Number: [Number]
APPLIED MATERIALS, INC.
RESTRICTED STOCK AGREEMENT
     Applied Materials, Inc. (the “Company”) hereby grants you, [Name] (the
“Employee”), a grant of Restricted Stock under the Company’s Employee Stock
Incentive Plan (the “Plan”). The date of this Agreement is [DATE] (the “Grant
Date”). Subject to the provisions of Appendix A (attached) and of the Plan, the
principal features of this grant are as follows:

         
Number of Shares of Restricted Stock: [Number]
  Purchase Price per Share:   US $0.01
 
       
Scheduled Vesting Dates/Period of Restriction:
  Number of Shares:    
 
       
[VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS]*
  [Number]    

IMPORTANT:
 
* Except as otherwise provided in Appendix A, Employee will not vest in the
Restricted Stock unless he or she is employed by the Company or one of its
Affiliates through the applicable vesting date.
     Your electronic or written signature below indicates your agreement to
purchase the shares of Restricted Stock (the “Shares”) and understanding that
this grant is subject to all of the terms and conditions contained in Appendix A
and the Plan. For example, important additional information on vesting and
forfeiture of the Shares covered by this grant is contained in paragraphs 3
through 6 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.
     By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”

     
 
   
EMPLOYEE
   
 
         
[Name]
   
 
   
Date: [DATE]
   

Please be sure to retain a copy of your returned electronically signed
Agreement; you may obtain a paper copy at any time and at the Company’s expense
by requesting one from Stock Programs (see Paragraph 11 below). If you prefer
not to electronically sign this Agreement, you may accept this Agreement by
signing a paper copy of the Agreement and delivering it to Stock Programs.

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
     1. Grant. The Company hereby grants to the Employee under the Plan an award
of [Number] Shares for $0.01 per Share, commencing on the Grant Date, subject to
all of the terms and conditions in this Agreement and the Plan. By accepting
this grant of Restricted Stock, the par value purchase price for each Share of
Restricted Stock (a) will be deemed paid by the Employee by past services
rendered by the Employee, if the Employee is an existing employee of the Company
or one of its Affiliates and not a newly-hired employee, or (b) shall be paid to
the Company by cash or check by the Employee, if the Employee is a newly-hired
employee of the Company or one of its Affiliates. Only whole shares shall be
issued.
     2. Shares Held in Escrow. Unless and until the Shares will have vested in
the manner set forth in paragraphs 3 through 5, such Shares will be issued in
the name of the Employee and held by the Stock Programs Department of the
Company (or its designee) as escrow agent (the “Escrow Agent”), and will not be
sold, transferred or otherwise disposed of, and will not be pledged or otherwise
hypothecated. The Company may determine to issue the Shares in book entry form
and/or may instruct the transfer agent for its Common Stock to place a legend on
the certificates representing the Restricted Stock or otherwise note its records
as to the restrictions on transfer set forth in this Agreement and the Plan. The
certificate or certificates representing such Shares will not be delivered by
the Escrow Agent to the Employee unless and until the Shares have vested and all
other terms and conditions in this Agreement have been satisfied.
     3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs
4 and 5, and subject to paragraph 6, the Shares awarded by this Agreement shall
vest in accordance with the vesting provisions set forth on the first page of
this Agreement. Shares shall not vest in the Employee in accordance with any of
the provisions of this Agreement unless the Employee shall have been
continuously employed by the Company or by one of its Affiliates from the Grant
Date until the date otherwise is scheduled to occur.
     4. Modifications to Vesting Schedule.
     (a) Vesting upon Change to Part-time Status. In the event that the
Employee’s employment with the Company or an Affiliate changes from full-time
status to part-time status, and the change to part-time status lasts more than
six (6) months during any rolling twelve (12) month period, the Shares awarded
by this Agreement that are scheduled to vest during the twelve (12) months
following the day the Employee first attains part-time status (as defined below)
shall be determined according to the following formula (rounded to the nearest
whole share):

                 
number of shares that
  X   average number of hours worked per week during part-time   =   new number
would have vested
      status divided by the hours worked in a standard work week       of shares
that will vest

2



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “part-time status” means the Employee is
scheduled to work an average number of hours per week that equals seventy-five
percent (75%) or less of the total number of hours in a standard work week for a
period greater than six (6) months, as determined over a rolling twelve
(12) month period.
     Only Shares that are not yet vested may be modified pursuant to the
preceding formula. Shares awarded by this Agreement that are no longer vested as
a result of the change to part-time status will never vest and instead will
terminate. The preceding formula will be reapplied if the Employee continues to
be on part-time status following the conclusion of the twelve (12) month
measurement period. The number of Shares awarded by this Agreement shall be
modified according to the preceding formula unless otherwise recommended by the
Company’s Vice President of Human Resources (“VP of HR”) and approved by the
Company’s Chief Executive Officer (the “CEO”) or prohibited by applicable law.
If the Employee is or was an executive officer of the Company, any modification
of the preceding formula instead is subject to the approval of the Human
Resources and Compensation Committee of the Company’s Board of Directors (the
“Committee”).
     (i) Example 1. Employee is scheduled to vest in 100 Shares on July 1, 2007.
Employee has a standard work week of 40 hours. On May 1, 2006, Employee begins
working 20 hours per week, and continues to work 20 hours per week for two
(2) months. Employee will still be scheduled to vest in 100 Shares on July 1,
2007.
     (ii) Example 2. Employee is scheduled to vest in 100 Shares on July 1,
2007. Employee has a standard work week of 40 hours. On May 1, 2006, Employee
begins working 20 hours per week, and continues to work 20 hours per week for
seven (7) months. Employee now will be scheduled to vest in 50 Shares on July 1,
2007. The other 50 Shares that were scheduled to vest on July 1, 2007 will never
vest and instead will terminate.
     (iii) Example 3. Employee is scheduled to vest in 100 Shares on December 1,
2006. Employee has a standard work week of 40 hours. On May 1, 2006, Employee
begins working 30 hours per week, and continues to work 30 hours per week for
nine (9) months. Employee therefore attains part-time status on November 2,
2006. Employee now will be scheduled to vest in 75 Shares on December 1, 2006.
The other 25 Shares that were scheduled to vest on December 1, 2006 will never
vest and instead will terminate.
     In the event applicable law prohibits the modification under the preceding
formula, the Employee agrees that the CEO may extend the vesting period with
respect to an award of Restricted Stock or reduce the Shares awarded by this
Agreement on a pro rata basis, as reasonably determined by the CEO and to the
extent permitted under applicable law, commensurate with the Employee’s change
to part-time status; provided that any such modification shall not affect a
greater number of Shares than the number of Shares that would have been modified
pursuant to the preceding formula.
     (b) Vesting upon Personal Leave of Absence. In the event that the Employee
takes a personal leave of absence (“PLOA”), the Shares awarded by this Agreement
that are scheduled to vest shall be modified as follows:

3



--------------------------------------------------------------------------------



 



     (i) if the duration of the Employee’s PLOA is six (6) months or less, the
vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s PLOA.
     (ii) if the duration of the Employee’s PLOA is greater than six (6) months
but not more than twelve (12) months, the scheduled vesting of any Shares
awarded by this Agreement that are not then vested shall be deferred for a
period of time equal to the duration of the Employee’s PLOA less six (6) months
unless otherwise recommended by the Company’s VP of HR.
     (iii) if the duration of the Employee’s PLOA is greater than twelve
(12) months, any Shares awarded by this Agreement that are not then vested
immediately will terminate unless otherwise recommended by the Company’s VP of
HR and approved by the CEO.
     (iv) Example 1. Employee is scheduled to vest in Shares on January 1, 2007.
On May 1, 2006, Employee begins a six-month PLOA. Employee’s Shares will still
be scheduled to vest on January 1, 2007.
     (v) Example 2. Employee is scheduled to vest in Shares on January 1, 2007.
On May 1, 2006, Employee begins a nine-month PLOA. Employee’s Shares awarded by
this Agreement that are scheduled to vest after November 2, 2006 will be
modified (this is the date on which the Employee’s PLOA exceeds six (6) months).
Employee’s Shares now will be scheduled to vest on April 1, 2007 (three
(3) months after the originally scheduled date).
     (vi) Example 3. Employee is scheduled to vest in Shares on January 1, 2007.
On May 1, 2006, Employee begins a 13-month PLOA. Employee’s Shares will
terminate on May 2, 2007 unless otherwise recommended by the Company’s VP of HR
and approved by the CEO.
     In general, a “personal leave of absence” does not include any legally
required leave of absence. The duration of the Employee’s PLOA will be
determined over a rolling 12-month measurement period. Shares awarded by this
Agreement that are scheduled to vest during the first six (6) months of the
Employee’s PLOA will continue to vest as scheduled. However, Shares awarded by
this Agreement that are scheduled to vest after the first six (6) months of the
Employee’s PLOA will be deferred or terminated depending on the length of the
Employee’s PLOA. The Employee’s right to vest in Shares awarded by this
Agreement shall be modified as soon as the duration of the Employee’s PLOA
exceeds six (6) months.
     (c) Death of Employee. In the event that the Employee incurs a Termination
of Service due to his or her death, one hundred percent (100%) of the Shares
subject to this Restricted Stock award shall vest on the date of the Employee’s
death. In the event that any applicable law limits the Company’s ability to
accelerate the vesting of this award of Restricted Stock, this Paragraph 4(c)
shall be limited to the extent required to comply with applicable law.
Notwithstanding any contrary provision of this Agreement, if the Employee is
subject to Hong Kong’s ORSO provisions, the first sentence of this Paragraph 4
(c) shall not apply to this award of Restricted Stock.

4



--------------------------------------------------------------------------------



 



     5. Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Shares at any time, subject to the terms of the Plan. If so
accelerated, such Shares will be considered as having vested as of the date
specified by the Committee.
     6. Forfeiture. Notwithstanding any contrary provision of this Agreement,
the balance of the Shares that have not vested at the time of Employee’s
Termination of Service will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company upon the date the Employee
incurs a Termination of Service for any reason. The Employee shall not be
entitled to a refund of the price paid for the Shares returned to the Company
pursuant to this paragraph 6. The Employee hereby appoints the Escrow Agent with
full power of substitution, as the Employee’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of the Employee
to take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
Termination of Service.
     7. Withholding of Taxes. The Company (or the employing Affiliate) will
withhold a portion of the Shares that have an aggregate market value sufficient
to pay federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company or the employing Affiliate with
respect to the Shares, unless the Company, in its sole discretion, requires the
Employee to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
number of Shares withheld pursuant to the prior sentence will be rounded up to
the nearest whole Share, with no refund for any value of the Shares withheld in
excess of the tax obligation as a result of such rounding. Notwithstanding any
contrary provision of this Agreement, no Restricted Stock will be granted unless
and until satisfactory arrangements (as determined by the Company) will have
been made by the Employee with respect to the payment of any income and other
taxes which the Company determines must be withheld or collected with respect to
such Shares. In addition and to the maximum extent permitted by law, the Company
(or the employing Affiliate) has the right to retain without notice from salary
or other amounts payable to the Employee, cash having a sufficient value to
satisfy any tax withholding obligations that the Company determines cannot be
satisfied through the withholding of otherwise deliverable Shares. All income
and other taxes related to the Restricted Stock award and any Shares delivered
in payment thereof are the sole responsibility of the Employee.
     8. Rights as Stockholder. Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Employee or the Escrow Agent. Except as provided in paragraph
10, after such issuance, recordation and delivery, the Employee will have all
the rights of a stockholder of the Company with respect to voting such Shares.
Notwithstanding any contrary provisions in this Agreement, any quarterly or
other regular, periodic dividends (as determined by the Company) paid on
unvested Shares shall be forfeited by the Employee and automatically returned to
the Company.

5



--------------------------------------------------------------------------------



 



The Company shall be entitled to receive any dividends and/or distributions on
any Shares held by the Escrow Agent until such Shares have vested in the manner
set forth in paragraphs 3 through 5.
     9. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Affiliate
employing the Employee, as the case may be, shall not be deemed a Termination of
Service for the purposes of this Agreement.
     10. Changes in Shares. In the event that as a result of a stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Shares will be increased, reduced or
otherwise affected, and by virtue of any such event the Employee will in his or
her capacity as owner of unvested Shares which have been awarded to him or her
(the “Prior Shares”) be entitled to new or additional or different shares of
stock, cash or other securities or property (other than rights or warrants to
purchase securities); such new or additional or different shares, cash or
securities or property will thereupon be considered to be unvested Restricted
Stock and will be subject to all of the conditions and restrictions that were
applicable to the Prior Shares pursuant to this Agreement and the Plan. If the
Employee receives rights or warrants with respect to any Prior Shares, such
rights or warrants may be held or exercised by the Employee, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants will be
considered to be unvested Restricted Stock and will be subject to all of the
conditions and restrictions which were applicable to the Prior Shares pursuant
to the Plan and this Agreement. The Committee in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
shares of Restricted Stock, cash or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Programs, at Applied Materials, Inc., 2881 Scott Blvd., M/S 2023, Santa Clara,
CA 95050, or at such other address as the Company may hereafter designate in
writing.
     12. Grant is Not Transferable. Except to the limited extent provided in
this Agreement, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or

6



--------------------------------------------------------------------------------



 



otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any unvested Shares subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
     13. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock awarded under this Agreement will be registered under U.
S. federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
     14. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Additional Conditions to Release from Escrow. The Company shall not be
required to issue any certificate or certificates for Shares hereunder or
release such Shares from the escrow established pursuant to paragraph 2 prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U. S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U. S.
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of grant of the Restricted Stock as
the Committee may establish from time to time for reasons of administrative
convenience.
     16. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
     17. Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares have vested). All actions taken and
all interpretations and determinations made by the Committee in good faith will
be final and binding upon the Employee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.

7



--------------------------------------------------------------------------------



 



     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     19. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     20. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
     21. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock award, the Employee expressly warrants that he or she has
received a Restricted Stock award under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     22. Labor Law. By accepting this Restricted Stock award, the Employee
acknowledges that: (a) the grant of this Restricted Stock is a one-time benefit
which does not create any contractual or other right to receive future grants of
Restricted Stock, or benefits in lieu of Restricted Stock; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Restricted Stock shall be granted, the number of Shares
subject to each Restricted Stock award, the Purchase Price per Share, and the
time or times when Restricted Stock shall vest, will be at the sole discretion
of the Company; (c) the Employee’s participation in the Plan is voluntary;
(d) the value of this Restricted Stock is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) this Restricted Stock is not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this Restricted Stock ceases
upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) this
Restricted Stock has been granted to the Employee in the Employee’s status as an
employee of the Company or its Affiliates; (i) any claims resulting from this
Restricted Stock shall be enforceable, if at all, against the Company; and
(j) there shall be no additional obligations for any Affiliate employing the
Employee as a result of this Restricted Stock.
     23. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Affiliates hold certain personal information about him or her, including
his or her name, home address and telephone number, date of birth, social
security or identity number, salary, nationality, job title, any shares of stock
or directorships

8



--------------------------------------------------------------------------------



 



held in the Company, details of all awards of Restricted Stock or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the purpose of managing and administering
the Plan (“Data”). The Employee further understands that the Company and/or its
Affiliates will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Employee understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
in the U.S. or Asia. The Employee authorizes the Company to receive, possess,
use, retain and transfer the Data in electronic or other form, for the purposes
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer to a broker or other third party with
whom he or she may elect to deposit any Shares of stock acquired from this award
of Restricted Stock of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares of stock on his or her behalf.
The Employee understands that he or she may, at any time, view the Data, require
any necessary amendments to the Data or withdraw the consent herein in writing
by contacting the Human Resources Department and/or the Stock Programs
Administrator for his or her employer.
     24. Notice of Governing Law. This award of Restricted Stock shall be
governed by, and construed in accordance with, the laws of the State of
California, U.S.A., without regard to principles of conflict of laws.
     25. Notice to Directors. If the Employee is a director or shadow director
of a U.K. Affiliate, the Employee agrees to notify the U.K. Affiliate in writing
of his or her interest in the Company and the number of Shares or rights to
which the interest relates. The Employee agrees to notify the U.K. Affiliate
when Shares acquired under the Plan are sold. This disclosure requirement also
applies to any rights or Shares acquired by the Employee’s spouse or child
(under the age of 18).
     26. Private Offer. If the Employee is a resident in Ireland, this offering
is part of a private transaction; this is not an offer to the public.
o O o

9